     Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 1 of 20 PageID #:4288




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                 Case No. 17-CR-00173-5

               v.
                                                 Judge John Robert Blakey
RICKY BROOKS



                      MEMORANDUM OPINION AND ORDER

         Defendant Ricky Brooks brought this motion [640] under Federal Rule of

Criminal Procedure 14, seeking severance from Co-Defendant Tyrone Hunter. On

November 5, 2020, this Court denied Brooks’ motion [645], and now sets forth its

written findings below.

I.       Background

         On May 31, 2017, a grand jury indicted Brooks and seven other co-defendants.

[146]. The indictment charged Brooks with: (1) conspiracy to distribute at least one

kilogram of heroin and 500 grams of cocaine, in violation of 21 U.S.C. § 846

(Count One); and (2) use of a telephone in furtherance of a narcotics offense, in

violation of 21 U.S.C. § 843 (Count Eighteen). Id. at 1–2, 19. Brooks has remained

in custody since his arrest on July 20, 2017. [172]; [640] at 3.

         In January 2019, this Court first set trial for July 29, 2019 for Brooks and the

other remaining co-Defendant, Tyrone Hunter, whom the indictment charged with

(1) conspiracy to distribute at least one kilogram of heroin and 500 grams of cocaine,



                                             1
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 2 of 20 PageID #:4289




in violation of 21 U.S.C. § 846 (Count One); (2) use of a telephone in furtherance of

a narcotics offense, in violation of 21 U.S.C. § 843 (Count Nine); (3) possession

of heroin with intent to distribute, in violation of 21 U.S.C. § 841(a)(1)

(Count Seventeen); and possession of cocaine with intent to distribute, in violation of

21 U.S.C. § 841(a)(1) (Count Twenty). [365]; [146] at 1–2, 10, 18, 21.

      On July 29, 2017, after a breakdown in communication between Hunter and

his counsel, this Court continued trial so that Hunter could secure new

representation. [472]. Brooks subsequently moved for severance, arguing that he

was prejudiced by the further delay in going to trial. [553] at 49:21–50:4. This Court

denied Brooks’ motion, finding: (1) no specific prejudice as a result of joinder beyond

the delay in trial; and (2) that any prejudice to Brooks as a result of the delay was not

significant enough to warrant severance. Id. at 58:7–61:20.

      In December 2019, this Court again continued trial, from January 13, 2020, to

June 1, 2020, to allow for resolution of Hunter’s Franks motion. [506]. After this

Court granted the continuance, Brooks again moved for severance, claiming that

further delay would “severely hamper” his constitutional right to a speedy trial and

that a joint trial would purportedly prejudice him because he is “markedly less

culpable than his co-defendant.” [510] at 2–4. This Court denied Brooks’ renewed

motion, finding that neither the delay, nor any material differential in relative

culpability, prejudiced him to a degree warranting a severance. In light of Brooks’

invocation of his statutory right to a speedy trial, however, this Court struck the

June 1, 2020 trial date and rescheduled trial for March 16, 2020. [521]. Upon



                                           2
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 3 of 20 PageID #:4290




rescheduling the trial date, this Court noted that time remained excludable through

June 1, 2020.

      Subsequently, because one member of the Brooks’ trial team raised an

unresolvable conflict with the March 2020 trial date, this Court, at Brooks’ own

request, continued trial to June 15, 2020.       [551].   Then, due to the COVID-19

pandemic, the parties agreed to an additional continuance until January 19, 2021.

[603]. Finally, in August 2020, Hunter’s counsel moved to continue trial until the

summer of 2021 due to her pregnancy and upcoming maternity leave. [626]. After

Hunter’s motion for a continuance, Brooks chose not to demand trial but rather

renewed his motion for severance. [640]. On November 5, 2020, after hearing from

counsel, this Court denied the motion. [645].

II.   Legal Standard

      The law recognizes the “prevailing preference” for trying co-defendants

together; this preference is “especially strong” when co-conspirators are indicted

together. United States v. Jett, 908 F.3d 252, 276 (7th Cir. 2018); see also United

States v. Morales, 655 F.3d 608, 624 (7th Cir. 2011) (first citing Zafiro v. United

States, 506 U.S. 534, 537–38 (1993); then citing United States v. Alviar, 573 F.3d 526,

539 (7th Cir. 2009)). Considerations of “judicial economy, consistency of verdicts, and

systematic efficiency” inform this preference. Morales, 655 F.3d at 624–25. Courts

maintain discretion to order separate trials of properly joined co-conspirators if

joinder “appears to prejudice a defendant,” Fed. R. Crim. P. 14(a), but do so “only if

there is a serious risk that a joint trial would compromise a specific trial right of one



                                           3
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 4 of 20 PageID #:4291




of the defendants, or prevent the jury from making a reliable judgment about guilt or

innocence.” Morales, 655 F.3d at 625 (emphasis added) (quoting Zafiro, 506 U.S. at

539).   Even if a defendant can show such prejudice, “Rule 14 does not require

severance”; instead, the rule “leaves the tailoring of the relief to be granted, if any, to

the district court’s sound discretion.” Id. (quoting Zafiro, 506 U.S. at 538–39).

III.    Analysis

        Brooks’ motion rests chiefly upon two arguments: first, that further delay in

the joint trial will prejudice him; and second, that a joint trial with Hunter will

prejudice him as the “markedly less culpable” defendant. [640] at 4–7. This Court

address each argument in turn below.

        A.    Severance Based Upon the Delay in Trial

        Both the Speedy Trial Clause of the Sixth Amendment and the Speedy Trial

Act, 18 U.S.C. §§ 3161–3174, protect a criminal defendant’s right to a speedy trial.

At certain points in the proceedings, Brooks invoked one or both authorities as

support for his claim that further delay would prejudice him.

              1.     Statutory Speedy Trial Right

        Under the Speedy Trial Act, a criminal defendant’s trial must “commence

within 70 days after he is charged or makes an initial appearance, whichever is later.”

Bloate v. United States, 559 U.S. 196, 198–99 (2010) (citing 18 U.S.C. § 3161(c)(1)).

In a case with multiple defendants, this “seventy-day clock does not start ticking until

the last co-defendant has been arraigned.” United States v. Baker, 40 F.3d 154, 159

(7th Cir. 1994).     The seventy-day period also excludes delays due to certain



                                            4
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 5 of 20 PageID #:4292




enumerated events. See 18 U.S.C. § 3161(h). When the court excludes time because

it finds that a delay serves the ends of justice and outweighs the interests of the public

and the defense in a speedy trial, id. § 3161(h)(7), the court may put the required

findings on the record at any point before ruling on a defendant’s motion to dismiss

under 18 U.S.C. § 3162(a)(2), United States v. O’Connor, 656 F.3d 630, 642 (7th Cir.

2011).    Unless the court has granted severance, an excludable delay as to one

defendant “may be ascribed to all codefendants in the same case.” Baker, 40 F.3d at

159 (quoting United States v. Tanner, 941 F.2d 574 (7th Cir. 1991)); see also 18 U.S.C.

§ 3161(h)(6).

         Here, Brooks argued that certain delays in this case “far exceeded the timeline

set in the Speedy Trial Act.” [640] at 4. Yet to date, the clock has not run. As

discussed below, this Court has properly excluded all time since Brooks’ arraignment.

         July 20, 2017—August 3, 2017

         Because Brooks was the last Defendant arrested, the speedy trial clock began

to run on July 20, 2017, the date of his arrest. [172]. At Brooks’ arraignment on the

same date, Magistrate Judge Gilbert excluded time between the arraignment and the

status hearing before this Court set for August 3, 2017 in the interest of justice and

to allow for filing of pretrial motions. Id.; 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A).

         August 3, 2017—October 3, 2017

         At the August 3, 2017 status hearing, this Court excluded time until the

following status hearing, scheduled for October 3, 2017, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for



                                            5
     Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 6 of 20 PageID #:4293




the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. 1 Id. § 3161(h)(6).

          October 3, 2017—December 6, 2017

          At the October 3, 2017 status hearing, this Court excluded time until the

following status hearing, scheduled for December 6, 2017, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for

the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).

          December 6, 2017—February 13, 2018

          At the December 6, 2017 status hearing, this Court excluded time until the

following status hearing, scheduled for February 13, 2018, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for

the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).




1   Brooks has not argued improper joinder with Hunter or any of the other defendants in this case.

                                                   6
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 7 of 20 PageID #:4294




       February 13, 2018—April 12, 2018

       At the February 13, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for April 12, 2018, to allow for the filing of pretrial

motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for the

effective preparation of counsel, review of discovery and potential plea discussions,

id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time was also

properly excludable during this period because Brooks remained properly joined to

co-defendants for whom time had not run. Id. § 3161(h)(6).

       April 12, 2018—May 23, 2018

       At the April 12, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for May 23, 2018, to allow for the filing of pretrial

motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for the

effective preparation of counsel, review of discovery and potential plea discussions,

id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time was also

properly excludable during this period because Brooks remained properly joined to

co-defendants for whom time had not run. Id. § 3161(h)(6).

       May 23, 2018—July 10, 2018

       At the May 23, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for July 10, 2018, to allow for the filing of pretrial

motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for the

effective preparation of counsel, review of discovery and potential plea discussions,

id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time was also



                                            7
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 8 of 20 PageID #:4295




properly excludable during this period because Brooks remained properly joined to

co-defendants for whom time had not run. Id. § 3161(h)(6).

      July 10, 2018—August 23, 2018

      At the July 10, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for August 23, 2018, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for

the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).

      August 23, 2018—September 25, 2018

      At the August 23, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for September 25, 2018, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for

the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).

      September 25, 2018—November 27, 2018

      At the September 25, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for November 27, 2018, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for



                                           8
  Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 9 of 20 PageID #:4296




the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).

      November 27, 2018—December 11, 2018

      At the September 25, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for December 11, 2018, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for

the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).

      December 11, 2018—January 23, 2019

      At the December 11, 2018 status hearing, this Court excluded time until the

following status hearing, scheduled for January 23, 2019, to allow for the filing of

pretrial motions, 18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for

the effective preparation of counsel, review of discovery and potential plea

discussions, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).




                                           9
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 10 of 20 PageID #:4297




      January 17, 2019—February 6, 2019

      On January 17, 2019, after Brooks filed a motion for hearing on detention, this

Court struck the January 23, 2019 status hearing as to Brooks and scheduled a

detention hearing for February 6, 2019. This Court excluded time from January 17,

2019, through the February 6, 2019 hearing to allow for the filing of pretrial motions,

18 U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for the effective

preparation of counsel, review of discovery and potential plea discussions, id.

§ 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time was also properly

excludable during this period because Brooks remained properly joined to co-

defendants for whom time had not run. Id. § 3161(h)(6).

      January 23, 2019—July 29, 2019

      At a January 23, 2019 status hearing for Defendants Williams, Hunter, Yancy,

and Choice, this Court set trial for July 29, 2019 as to all defendants, and excluded

time through trial to allow for the filing of pretrial motions, 18 U.S.C. § 3161(h)(1)(D),

and in the interest of justice to allow for the effective preparation of counsel and

potential plea discussions, id. § 3161(h)(7)(A). At his detention hearing held on

February 5, 2019 (not on February 6, 2019 as previously scheduled), Brooks did not

object when this Court restated its exclusion of time until the new trial date. Time

was also properly excludable during this period because Brooks remained properly

joined to co-defendants for whom time had not run. Id. § 3161(h)(6).




                                           10
    Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 11 of 20 PageID #:4298




          July 29, 2019—August 7, 2019

          On July 29, 2019, after Hunter expressed dissatisfaction with his counsel, this

Court continued trial so that Hunter could obtain new representation. Brooks then

moved for severance on the grounds that he was prejudiced by the further delay in trial.

This Court denied Brooks’ motion and, over Brooks objection, found that time until the

upcoming August 7, 2019 status hearing was properly excludable in the interest of

justice to allow for effective preparation of counsel.2 [553] at 62:20–63:5; 18 U.S.C.

§ 3161(h)(7)(A). Time was also properly excludable during this period because Brooks

remained properly joined to Hunter, for whom time had not run. Id. § 3161(h)(6).

          August 7, 2019—January 13, 2020

          At the August 7, 2019 status hearing, this Court excluded time until trial,

scheduled for January 13, 2020, to allow for the filing of pretrial motions, 18 U.S.C.

§ 3161(h)(1)(D), and in the interest of justice to allow for the effective preparation of

counsel, id. § 3161(h)(7)(A). Brooks did not object to the exclusion of time. Time was

also properly excludable during this period because Brooks remained properly joined

to co-defendants for whom time had not run. Id. § 3161(h)(6).

          December 3, 2019—June 1, 2020

          At a December 3, 2019 status hearing, this Court continued trial from

January 13, 2020, to June 1, 2020, to allow for litigation of Hunter’s Franks motion.

This Court excluded time until trial to allow for the filing of pretrial motions, 18

U.S.C. § 3161(h)(1)(D), and in the interest of justice to allow for the effective



2   Defendant Hunter’s new counsel filed an appearance on August 5, 2019. [476].

                                                  11
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 12 of 20 PageID #:4299




preparation of counsel, id. § 3161(h)(7)(A). Brooks subsequently moved for severance

and demanded trial, objecting to any exclusion of time through the June 1, 2020 trial

date. This Court denied the motion to sever and found that, because Brooks remained

properly joined with a defendant for whom time had not run, the June 1, 2020 trial

date would not exceed the speedy trial clock. Considering Brooks demand, however,

this Court advanced the trial date to March 16, 2020, to minimize further delay. At

this point, Brooks did not object to the exclusion of time through the new March 2020

trial date. Time was also properly excludable during this period because Brooks

remained properly joined to co-defendants for whom time had not run.              Id.

§ 3161(h)(6).

      March 10, 2020—June 15, 2020

      At a March 10, 2020 status hearing, Brooks withdrew his demand for trial and

moved to continue trial because one of his attorneys had a conflicting trial in the

Northern District of Indiana. This Court granted Brooks’ motion, continuing trial

until June 15, 2020. After granting the motion, this Court excluded time through the

new trial date in the interest of justice to allow for the effective preparation of

counsel., 18 U.S.C. § 3161(h)(7)(A). Time was also properly excludable during this

time period, because Brooks remained properly joined to co-defendants for whom time

had not run. Id. § 3161(h)(6).

      May 20, 2020—January 19, 2021

      On April 24, 2020, the Chief Judge of the District Court for the Northern

District of Illinois issued the Third Amended General Order 20-0012 striking all



                                         12
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 13 of 20 PageID #:4300




criminal “jury trials scheduled for before June 26, 2020” and, in “cases impacted by

this trial continuance,” excluding “time under the Speedy Trial Act through June 29,

2020, because the ends of justice outweigh the interests of the parties and the public

in a speedy trial.” Third Amended General Order 20-0012 at 6 (N.D. Ill. Apr. 24,

2020). Based upon that order, on May 20, 2020, this Court continued trial until

January 19, 2021. Independent of the Third Amended General Order, this Court also

excluded time through the new trial date in the interest of justice to allow for trial

preparation. 18 U.S.C. § 3161(h)(7)(A). Brooks did not object to the exclusion of time.

      November 5, 2020—July 6, 2021

      In August 2020, Defendant Hunter moved for a continuance of the January 19,

2021 trial date to accommodate his attorney’s upcoming maternity leave. [626]. On

November 5, 2020, this Court granted the motion and entered an order continuing

trial to July 12, 2021. [645]. With the consent of the parties, this Court subsequently

reset trial for July 6, 2021. [673]. Brooks did not object to either of these orders

which set the new trial dates.

      Time between November 5, 2020 and the current July 6, 2021 trial date,

resulting from the continuance to accommodates counsel for Hunter’s maternity

leave, is properly excludable as to Hunter. See 18 U.S.C. § 3161(h)(7)(A)–(B). And

because Brooks remains properly joined with Hunter, any exclusion of time as to

Hunter also applies to Brooks. See id. § 3161(h)(6).




                                          13
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 14 of 20 PageID #:4301




      In short, a continued joint trial does not violate Brooks’ rights under the

Speedy Trial Act, and, thus, the Act does not provide a proper basis for his motion to

sever, or any other relief.

             2.     Constitutional Speedy Trial Right

      The Sixth Amendment provides that in “all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial.” Hart v. Mannina, 798 F.3d 578,

596 (7th Cir. 2015) (quoting United States v. MacDonald, 456 U.S. 1, 6 (1982)). This

right attaches when a defendant is “indicted, arrested, or otherwise officially

accused.” Hart, 798 F.3d at 596 (quoting MacDonald, 456 U.S. at 6). In Barker v.

Wingo, the Supreme Court set out the four factors trial courts use today to identify

violations of a defendant’s constitutional right to a speedy trial: (1) the “length of the

delay”; (2) “the reason for the delay,” (3) “the defendant’s assertion of his right,” and

(4) “prejudice to the defendant.” 407 U.S. 514, 530 (1972). As demonstrated below,

application of the Barker factors confirms that no such violation occurred here.

                    a.        Length of the Delay

      First, in assessing a defendant’s Sixth Amendment right to a speedy trial, a

delay of more than one year is “presumptively prejudicial.” O’Connor, 656 F.3d at

643. In this case, the delay here means that nearly four years will elapse between

Brooks’ arrest and trial. Thus, this first factor weighs in favor of Defendant.

                    b.        Reasons for the Delay

      To assess this factor, courts ask whether the defendant or the government

bears the most blame for the delay. See, e.g., United States v. Arceo, 535 F.3d 679,



                                           14
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 15 of 20 PageID #:4302




686 (7th Cir. 2008). Courts attribute a delay “resulting from defense counsel’s need

to prepare” to the defendant himself. United States v. Bell, 925 F.3d 362, 376 (7th

Cir. 2019). And courts do not attribute delays resulting from “continuance requests

made solely by . . . co-defendants” to the government; rather, such delays are “at best

neutral” to the parties’ positions. United States v. Saenz, 623 F.3d 461, 465 (7th Cir.

2010). Other neutral reasons for delay, such as overcrowded courts, also weigh “less

heavily against the government.” United States v. Patterson, 872 F.3d 426, 435 (7th

Cir. 2017).

         On balance, this factor weighs against Defendant. The government has not

caused any of the trial delays. Instead, most of the continuances have been sought

by Hunter or by Brooks himself (who sought continuance of the March 2020 trial

date).

         Likewise, any continuance due to the COVID-19 pandemic, [603], does not

alter this analysis. Since March 2020, general orders issued by the Chief Judge of

this Court have severely limited this Court’s ability to hold jury trials, at times

prohibiting them entirely. See, e.g., Third Amended General Order, supra. Like other

courts faced with this question, this Court declines to attribute delay caused by the

COVID-19 pandemic to the government. See, e.g., United States v. Holmes, No. 18-

CR-00258, 2020 WL 6047232, at *5 (N.D. Cal. Oct. 13, 2020); United States v.

Leveille, No. 18-CR-02945, 2020 WL 4698511, at *5–6 (D.N.M. Aug. 13, 2020); United

States v. Briggs, 471 F. Supp. 3d 634, 639 (E.D. Pa. 2020).




                                          15
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 16 of 20 PageID #:4303




                    c.     Assertion of Speedy Trial Right

      This third factor weighs slightly in favor of Brooks. Brooks has asserted his

constitutional right to a speedy trial by opposing some of the continued trial dates

and exclusions of time, and by demanding trial at certain points in the proceedings.

[553] at 61–62; [640] at 5.     Nevertheless, Brooks also failed to object to many

continuances, and ultimately withdrew his trial demand, simultaneously moving for

a continuance because one of his attorneys had a conflicting trial in the Northern

District of Indiana. Id. On balance, this case history suggests that Brooks has

properly asserted his constitutional right to a speedy trial, but only as to certain

portions of the delay in trial. See United States v. Oriedo, 498 F.3d 593, 600 (7th Cir.

2007) (construing a defendant’s statements that he opposed continuances and wished

to proceed to trial as an assertion of his constitutional right to a speedy trial).

                    d.     Prejudice to Defendant

      This factor is of the “most serious” concern to courts because it may skew “the

fairness of the entire system.”      Oriedo, 498 F.3d at 600 (alteration in original)

(quoting Doggett v. United States, 505 U.S. 647, 654 (1992)).           Courts examine

prejudice to the defendant “in light of the interests the Sixth Amendment seeks to

protect,” namely: “(i) to prevent oppressive pretrial incarceration; (ii) to minimize

anxiety and concern of the accused; and (iii) to limit the possibility that defense will

be impaired.” Bell, 925 F.3d at 376 (quoting United States v. Harmon, 721 F.3d 877,

883 (7th Cir. 2013)). A defendant need not always show actual prejudice; instead, a

court may presume prejudice in some circumstances, such as where there has been



                                           16
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 17 of 20 PageID #:4304




constitutionally excessive delay. Oriedo, 498 F.3d at 600; see also Doggett, 505 U.S.

at 655 (noting that “excessive delay presumptively compromises the reliability of a

trial”). But this presumed prejudice cannot “carry a speedy trial claim absent a strong

showing on the other Barker factors” (which the present record does not establish).

Oriedo, 498 F.3d at 600.

      Here, Brooks fails to demonstrate any prejudice. While, to be sure, Brooks has

been incarcerated for a lengthy period, he fails to show how that delay might impair

his ability to mount a defense in any way. Moreover, the length of the delay itself

cannot carry his speedy trial claim because Brooks fails to demonstrate that on

balance the other Barker factors weigh strongly in his favor. Oriedo, 498 F.3d at 600.

Given the record, this Court denied Brooks’ motion to the extent it invokes his

constitutional right to a speedy trial.

      B.     Severance Based Upon Lesser Culpability

        Next, Brooks argues that his case warrants severance because he is

purportedly less culpable than Hunter. Not so. While the risk of prejudice to a

defendant increases when he “is distinctly less culpable than his codefendants,” Jett,

908 F.3d at 276, measures “less drastic” than severance, “such as limiting

instructions, often will suffice to cure any risk of prejudice,” Zafiro, 506 U.S. at 539.

Therefore, the mere possibility that a defendant’s chances of acquittal would be

higher in a separate trial does not entitle him to severance. Jett, 908 F.3d at 276.

Nor does a “simple ‘disparity in the evidence’” between co-defendants.           United




                                           17
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 18 of 20 PageID #:4305




States v. Serpico, 320 F.3d 691, 696 (7th Cir. 2003) (quoting United States v. Caliendo,

910 F.2d 429, 438 (7th Cir. 1990)).

        Brooks argues that he is less culpable than Hunter because the indictment

only charges him with two counts (as opposed to Hunter’s four) and that a joint trial

would create a risk of “guilt simply by association.” [640] at 6. In addition, Defendant

argues that disparities in evidence may also prejudice him, because several of the

charges against Hunter “involve large amounts of narcotics.” Id. at 6–7. As explained

above, however, any prejudice resulting from differences in culpability or evidence

between co-defendants will be mitigated through limiting jury instructions. This

Court presumes that juries follow instructions.         Serpico, 320 F.3d at 696.   And

because Defendant makes no showing that such a remedy would prove inadequate to

resolve the purported risk of prejudice he fears, this Court finds that any differences

in culpability or evidence fail to support severance.

      C.     Severance Based on Prolonged Detention

      Brooks also argues that his “prolonged detention” has prejudiced him and that

such prejudice is particularly acute “in the age of COVID-19.” [640] at 7. But,

standing alone, prolonged detention does not compromise “a specific trial right” nor

does it constitute “actual prejudice [that] . . . result[ed] from a joint trial.” United

States v. Shealey, 641 F.3d 627, 633 (4th Cir. 2011) (alterations in original) (first

quoting Zafiro, 506 U.S. at 539; then quoting United States v. Reavis, 48 F.3d 763,

767 (4th Cir. 1995)); see also United States v. Jones, 143 F. Supp. 3d 78, 92 (W.D.N.Y.

2015) (denying motion to sever where “the sole reason raised by Defendant for a



                                          18
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 19 of 20 PageID #:4306




severance” was “the fact that he remains in custody during the pre-trial stage of his

case), aff’d, No. 15-3723 (2d Cir. Feb. 11, 2016). Accordingly, Brooks’ length of

detention fails to serve as a proper basis for a Rule 14 motion.

      D.     Factors Supporting a Joint Trial

        Finally, in ruling on a motion to sever under Rule 14, trial courts exercise

discretion and balance the inconvenience and expense of separate trials against the

prejudice to defendants that may flow from a joint trial. United States v. Maggard,

865 F.3d 960, 971 (7th Cir. 2017) (noting that district courts “balance the benefits of

a joint trial” against “potential prejudices” when making Rule 14 severance

decisions); see also 1A Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane,

Federal Practice and Procedure § 224 (5th ed. 2020). Joint trials “reduce the

expenditure of judicial and prosecutorial time”; “reduce the claims the criminal

justice system makes on witnesses”; and give “the jury the best perspective on all the

evidence,” therefore increasing “the likelihood of a correct outcome.” United States v.

Moore, 115 F.3d 1348, 1362 (7th Cir. 1997) (quoting United States v. Briscoe, 896 F.2d

1476, 1516–17 (7th Cir. 1990)).

        The facts here fail to warrant a severance. For example, Count One of the

indictment charges both Brooks and Hunter as codefendants in a conspiracy; separate

trials would, thus, undoubtedly require duplicative presentation of evidence and the

empanelment of an additional jury, circumstances that undermine judicial economy.

And, given the state of the COVID-19 pandemic at the time of this motion, separate

trials would have posed a greater threat to public health. County Level COVID-19 Risk



                                          19
 Case: 1:17-cr-00173 Document #: 687 Filed: 06/14/21 Page 20 of 20 PageID #:4307




Metrics, Ill. Dep’t Pub. Health, https://www.dph.illinois.gov/countymetrics (last visited

Nov. 6, 2020) (noting “increased COVID-19 risk” in Cook, DuPage, Grundy, Kane,

Kendall, La Salle, Lake, and Will counties). Two trials would also double the amount

of time and resources that prosecutors, witnesses, and courtroom staff must spend in

administering the case. As this Court has noted, any risk of prejudice to Brooks

remains too slight to warrant severance, particularly when weighed against the

problems created by separate trials.

IV.   Conclusion

      For the reasons explained above and noted in open court, this Court denied

Defendant Brooks’ Motion to Sever Trials [640].


Dated: June 14, 2021.

                                                Entered:



                                                _________________________________
                                                John Robert Blakey
                                                United States District Judge




                                           20
